Citation Nr: 0123452	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  01-06 379	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



REMAND

The veteran had active duty from June 1962 to November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The service records reveal that the veteran was treated while 
in service for psychiatric symptoms.  In November 1964, the 
veteran was hospitalized for observation after he tried to 
jump out of a 3rd story window.  The veteran reported that he 
had frequent trouble sleeping, depression and/or excessive 
worry.  While hospitalized in November 1964, he met a medical 
board and the medical board concluded that the veteran 
suffered from an acute situational anxiety reaction.

Subsequent to separation, the pertinent medical records are 
silent for any psychiatric treatment until July 1995, when he 
was seriously injured in a motor vehicle accident.  He 
received severe trauma to the head, and underwent brain 
surgery.  As a result, the veteran suffered traumatic brain 
injuries, and was left confused, disoriented, and incompetent 
for VA purposes.  

VA psychiatry clinic notes dated from August and November 
1999 reflect that the veteran suffered from severe 
depression, headaches, and a seizure disorder.  The diagnosis 
was mood disorder secondary to head injury and subsequent 
seizure disorder.  A GAF of 15 was assigned.

The veteran's claim for service connection for a psychiatric 
disorder was received by VA in September 2000.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In January 2001, the RO denied service connection for a 
psychiatric disorder on the basis that the evidence failed to 
establish any relationship between the veteran's current 
disability and any disease or injury during service.

On August 29, 2001, VA issued regulations implementing the 
provisions of the VCAA "to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits."  
See 66 Fed. Reg. 46520 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, at 38 C.F.R. § 3.159(c)(4), provide that 
in a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  At 38 C.F.R. 
§ 3.159(c)(4)(C), it is provided that a medical examination 
or medical opinion is necessary if the information and 
evidence of record indicates that the claimed disability or 
symptoms may be associated with an event, injury, or disease 
in service.  In the supplementary information VA pointed out 
the following with regard to the requirement that the 
evidence of record indicate that the claimed disability or 
symptoms "may be associated" with service: 

. . . neither Congress nor VA in its 
proposed rule, required either competent 
evidence or medical evidence of such an 
association as a prerequisite to a VA 
examination or medical opinion. . . .  In 
our view, the VCAA's term, "indicates," 
is a clear signal of Congress' intent 
that the evidentiary record need not 
definitively establish such an 
association or "nexus" between current 
disability and service; rather, the mere 
indication of such a possible association 
based on all the information and evidence 
of record would dictate the necessity of 
a VA medical examination or opinion to 
clarify this evidentiary point."

*		*		*		*		*

The regulation states circumstances in 
which VA will be required to provide a VA 
medical examination or obtain a medical 
opinion.  VA may certainly schedule 
examinations in circumstances other than 
those set forth in this regulation; 
section 5103(g) states that VA may 
provide more assistance than required by 
statute.  This regulation sets the floor, 
not the ceiling for VA assistance in 
providing medical examinations or 
obtaining medical opinions.

66 Fed. Reg. 45,627 (Aug. 29, 2001).

The veteran has not yet been afforded an examination in 
conjunction with his claim of entitlement to service 
connection for a psychiatric disorder.  In the opinion of the 
Board, a VA medical examination and a medical opinion as to 
whether there is a nexus between the veteran's current 
psychiatric pathology and the psychiatric symptoms he 
manifested during his military service are necessary to 
decide the claim.

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
identify all medical providers who have 
treated him for his psychiatric disorder 
since service.  After securing any 
necessary releases, the RO should make 
all reasonable efforts to obtain medical 
records from all sources identified by 
the veteran which are not already in the 
file.  To the extent there is an attempt 
to obtain records that is unsuccessful, 
the claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative, if any, 
should also be informed of the negative 
results.  38 C.F.R. § 3.159.

2.  The RO must then review the claims 
file and ensure that all notification and 
development actions required by the VCAA 
and the implementing regulations are fully 
complied with and satisfied.

3.  The RO should schedule the veteran for 
examination by an appropriate specialist 
or specialists to determine the current 
nature and likely etiology of any 
psychiatric disorder that may now be 
present.  The claims folder must be made 
available to the examiner(s).  All 
indicated testing, studies and evaluations 
should be accomplished and the results 
reviewed prior to completion of the 
report.  The examiner(s) should offer an 
opinion as to the probability that any 
currently demonstrated psychiatric 
disorder had its onset during the 
veteran's service or is related to any 
incident of such service.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  Thereafter, the RO must review the 
instant issue.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

